NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


CHARLES S. MCKENZIE, DOC #S28771, )
                                  )
          Appellant,              )
                                  )
v.                                )             Case No. 2D18-350
                                  )
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed September 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County, Debra Johnes Riva,
Judge.

Charles S. McKenzie, pro se.



PER CURIAM.


             Affirmed.



NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.